         Case 6:17-cv-00448-MC                Document 74        Filed 12/14/18      Page 1 of 7




Jennifer J. Middleton, OSB # 071510
jmidd1eton(justice1awyers.com
Johnson, JOHNSON, LucAs & MIDDLETON, PC
975 Oak Street, Suite 1050
Eugene, OR 97401-3 124
Phone: 541/683-2506
Fax: 541/484-0882

Whitney Stark, OSB # 090350
whitney@albiesstark.com
Albies & Stark, LLC
210 SW Morrison Street, Suite 400
Portland OR 97204-3189
Phone: 503/308-4770
Fax: 503/427-9292

         Attorneys for Plaintiff

                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF OREGON
                                          EUGENE DIVISION

JENNIFER JOY FREYD,                                                       Case No. 6:17-CV-00448-MC

                       Plaintiff,
                                                            DECLARATION OF LOUIS MOSES IN
                       vs.                                         SUPPORT OF PLAINTIFF’S
                                                                 RESPONSE TO DEFENTANT’S
UNIVERSITY OF OREGON, MICHAEL                              MOTION FOR SUMMARY JUDGMENT
H. SCHILL and HAL SADOFSKY,

                       Defendants.




I, Louis Moses, declare as follows:
         1    .        I am a full professor in the Psychology Department at the University of Oregon. I

joined the faculty in 1 992 as an Assistant Professor, was promoted to Associate Professor in

1999, and became a Full Professor in 2008.




Page 1   --       Declaration ofLouis Moses in Support ofPlaintiffs Response
         Case 6:17-cv-00448-MC                 Document 74         Filed 12/14/18      Page 2 of 7




             2.         Professor Freyd is among the most distinguished members of our department,

 arguably the most distinguished. She is extraordinarily productive, her scientific work is of the

 highest quality in terms of methodological rigor, theoretical insight, and societal significance, its

 impact has been far reaching, and she has been honored with several prestigious awards. She is

 responsible for creating entire new fields within Psychology. As one example, her work on

 institutional betrayal has shifted the way the whole profession thinks about trauma by

recognizing that the manner in which institutions respond to a traumatic event deeply affects an

 individual’ s experience of that event and ability to heal.

          3       .    In my view, it is appalling that Professor Freyd is so grossly underpaid relative to

some of her male colleagues, and that the university administration has allowed this inequity to

persist for as long as it has. My view on these matters is overwhelmingly shared by members of

the Psychology Department. The inequity is a deep running sore within the department, one that

is demoralizing for many of us, especially for our female faculty members and, importantly, our

graduate students, the next generation of psychological scientists.

         4.            I served as Department Head in Psychology from 2007 through 20 13, as

Associate Head prior to that, and as an elected member of our Executive Committee both before

and after that time. In these roles, for a period of roughly 1 6 years, I was involved in performing

or overseeing merit reviews of our faculty. Throughout that time, Professor Freyd was almost

invariably at or near the very top of our reviews in every category (research, teaching, and

service). Her whole career can be characterized as one of sustained excellence.

         5    .        Underpinning the university administration’ s explanation for the salary

discrepancy noted above, is the claim that full professors in psychology actually do different

jobs, making salary comparisons inappropriate. In my view this is a spurious line of reasoning.



Page 2   --       Declaration ofLouis Moses in Support ofPlaintiffs Response
         Case 6:17-cv-00448-MC             Document 74        Filed 12/14/18      Page 3 of 7




Yes, in a trivial sense, we could all be said to do somewhat different things. This is the nature of

academia: We research different topics, teach different material, perform different service roles.

Yet, we are all held to the same ultimate standard, which is to excel in research, teaching and

service. While differing areas of study and ways of completing research can pose some

challenges for comparisons, we nonetheless make these comparisons regularly in our

documented merit review processes. In our Psychology Department governance documents, we

have explicit, written criteria for merit evaluation that ensure that we all are evaluated by the

same standards.

         6.        The university administration makes an additional claim that the four male faculty

members who are paid substantially more than Professor Freyd have all taken on various

administrative roles that demand a lot oftime and effort, and that these additional roles partly

account for the large salary discrepancies. What the administration entirely fails to acknowledge,

however, is that Professor Freyd has taken on similarly time-consuming, effortful, and important

roles. Among many possible examples, she serves or has served as (a) the editor ofa pre-eminent

peer-reviewed journal in our field, (b) a member ofthe Executive Committee ofthe University

Senate, (c) a member ofthe Dean’s Advisory Committee, and (d) the key member of an

appointed committee to overhaul university policy on reporting of sexual assault. These roles

entail the same or more skill, effort, and responsibility as the roles that her colleagues fulfill. As

testament to that fact, Professor Freyd’ s extraordinary service contributions were recently

recognized through the Wayne T. Westling Award for University Leadership and Service in

2017, the most prestigious award we give for service at the University.

         7.        Further, most ofthe additional roles that her four male colleagues have fulfilled

have been compensated in various ways through stipends, course releases, and added summer



Page 3   --   Declaration ofLouis Moses in Support ofPlaintiffs Response
        Case 6:17-cv-00448-MC            Document 74        Filed 12/14/18      Page 4 of 7




salary (often adding as much as 25% to their base pay in the case of grant funding). It is patently

absurd then to cite those roles as explanations for base salary differences when they are

compensated outside ofbase salary. As an aside, it is also worth noting that most of the

additional roles that Professor Freyd has taken on have not been compensated in these ways, a

further source of inequity.

         8.       The administration appears to lay the blame for the salary discrepancy on

Professor Freyd, arguing that she should have sought out retention offers as her male colleagues

have done. I would argue that it is contrary to the University’s interest to effectively punish

Professor Freyd for not going on the job market. In doing so, the administration sends a message

to faculty that the only way to receive a large salary raise is to pursue an outside offer, thereby

encouraging individuals to game the system by shopping themselves around as a way to

negotiate an increase. Encouraging behavior ofthis kind is costly in terms oftime, resources, and

energy: not only for the faculty member involved and the competing universities, but also for the

department and UO administration when they need to respond to the competition. And, of

course, it is a dangerous game: We lose many talented faculty who end up taking offers

elsewhere after the administration has left them little choice but to go down the offer-seeking

road.

         9.       The heavy emphasis that the administration places on grant funding in its papers

to the court is deeply problematic. It is certainly very much at odds with the way the Psychology

Department has for many years weighted grant funding in its merit determinations for raises, as

well as in its tenure and promotion guidelines. Certainly, external funding is highly valuable,

indeed critical, for the functioning ofthe department, the university, and for many individual

research programs. No one would suggest otherwise. That said, however, it is not the basis upon



Page 4   --   Declaration ofLouis Moses in Support ofPlaintiffs Response
         Case 6:17-cv-00448-MC             Document 74         Filed 12/14/18       Page 5 of 7




which we evaluate or compensate individuals, or at the least it is but one of many factors. In our

department, the ultimate criterion for merit is a program of high quality, ground-breaking

scientific research published in the field’ s best peer-reviewed outlets. External funding can never

substitute for that: It is simply a means to that end, albeit a very important means for many

research programs. Professor Freyd’ s research program is exemplary in the way that it meets our

merit criterion, even in the absence of large amounts of federal funding. Again, what matters is

the quality ofthe research itself, and if some scientists can achieve that without major external

funding, then the taxpayers should be thankful.

         10.       Relatedly, some areas ofresearch are more fundable than others, dependent in

part on the political priorities ofthe day. The Psychology Department, and presumably the

university administration, would never want its research programs to be overwhelmingly driven

by what government agencies decide are the most important areas to research. To the contrary, a

fundamental goal ofthe academy is to reward and incentivize top-quality research in every field,

irrespective of such external pressures.

         11   .    A serious omission in the administration’ s salary comparisons is that it fails to

factor in years in rank. Seniority is a critical component of salaries in academia. It is an

important indicator of experience, ability, and accrued knowledge. It is a standard factor in salary

comparisons that we make in our department: the relation between base salary and years in rank.

Professor Freyd is our longest serving full professor and has substantially greater seniority by

years in rank than any other full professor. For example, Professors Hall, Mayr, Fisher, and Allen

arejunior to her by a considerable distance: 9, 12, 16, and 21 years lower in rank, respectively.

These are not minor differences. With this level of seniority, combined with her exceedingly




Page 5   --   Declaration ofLouis Moses in Support ofPlaintiffs Response
         Case 6:17-cv-00448-MC             Document 74        Filed 12/14/18      Page 6 of 7




high merit, it is astonishing to me that she is not paid significantly more than these male

counterparts.

          12.      It is well known that there are systemic gender biases in the workplace in general,

and higher education, in particular, when it comes to pursuing and negotiating job offers and

retention deals. Women are typically less willing to “play the game” and to play it as

aggressively as men when they do so. This was certainly my impression in my time as

Department Head: The vast majority of retention negotiations involved men. Women were less

likely to go out on the market and less likely to be recruited by outside institutions. There

continues to be something of an “old boys’ network” in higher education such that women are

much less likely to come to mind when the powers that be think of stars in the field who might

be poached from rival universities. This, even though female professors’ records are typically

just as strong as those oftheir male counterparts. There is likely also implicit bias at work. One

such bias is the assumption that women are less mobile than men because of family

responsibilities, and/or because they are more likely than men to have partners who also work in

academia (making recruitment challenging and expensive). In short, the deck is stacked against

women with respect to securing strong retention offers that the university administration will

consider matching.

         13   .    There was a time during my Headship when the administration appeared to take

equity considerations more seriously, in recognizing the salary disparities created by retention

offers. For example, in 20 1 1 Jane Mendle, an Assistant Professor, came to me with a competing

offer from Cornell University. The retention offer we planned to give her would have had her

leapfrog over other professors with similar or more years in rank and comparable merit. We

argued to the administration that we should also include raises for the other professors whom she



Page 6   --   Declaration ofLouis Moses in Support ofPlaintiffs Response
         Case 6:17-cv-00448-MC           Document 74       Filed 12/14/18      Page 7 of 7




would have leapfrogged. That package, which included a raise and research support for Professor

Mendle as well as equity raises for others, was approved by the Associate Dean, the Dean, and

the Vice Provost for Academic Affairs. In its governance documents, the Psychology

Department has now formalized this process: Whenever a retention offer is being considered, the

department’s Executive Committee undertakes an equity analysis and, ifthe retention offer

would create major discrepancies, we require that the Department Head argue to the

administration in support of equity raises. To my knowledge, however, the current administration

has failed to offer support for such raises in recent times. The case ofProfessor Freyd is far and

away the clearest example ofthe administration’s negligence in this regard.



I declare under penalty ofperjury that the foregoing is true and correct.



Dated: Decembert, 2018



                                                       L%frt
                                                     Louis Moses
                                                                            1d



Page 7   --   Declaration ofLouis Moses in Support ofPlaintiffs Response
